§ o  w   )3~2@|67

An unpub|ish¢lld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

U.S. BANK NATIONAL ASSOCIATION, No. 61953

AS TRUSTEE FOR THE HOLDER OF

SARM 2005-23, 
Appellant, l F § L M  p
y vs.

LOIS SACKS; AND ROBERT SACKS, SEP 3 0 2013
Respondents. _

 
  

ORDER DISMISSING APPEAL m

Appellant has filed a motion for voluntary dismissal p
to the parties’ stipulation to dismiss this appeal. Having considered the
motion, we grant it and dismiss this appeal. The parties shall bear their
own costs and fees. NRAP 42(b). k

lt is so ORDERED.

CLERK oF THE SUPREME CoURT
TRACIE K. INDEMAN

B : 

cc: Hon. Kenneth C. Cory, District Judge
Leonard I. Gang, Settlement Judge
Meier & Fine, LLC
Lawrence J. Semenza
Eighth District Court Clerk

SuPnEME CouRT
oF
NsvAoA

CLERK’S ORDER